Curia, per Sutherland, J.
The judge decided correctly, that the defendants could not prove by mere general reputation who were the directors. This is a matter of private right, which must be decided by the ordinary rules of evidence. (2 Phil. Ev. 205.) The directors are, in no sense, public officers. (3 John. 431.) There was no difficulty in proving who they were, by the minutes of the corporation. The plaintiffs could have been compelled to produce those minutes, or upon their *refusal to do this, the defendants would have been entitled to give secondary evidence.
The judge ruled that the defendants might give in evidence any acts of P. & W. as directors, or any acts of theirs in relation to this particular note; which had been adopted by the company; and that such acts, in connection with general reputation, would be competent evidence that they were directors. No such evidence was offered; and the other evidence was properly rejected. The motion for a new trial must be denied.
New trial denied.